Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I in the reply filed on 8 July 2020 and election without traverse of Species IB encompassing claims 8-14 in reply filed on 25 November 2020 is acknowledged.  The traversal is on the ground(s) that none of the apparatuses or products in invention II and III are distinct form the method recited in Invention I and inventions I, II and III.  This is not found persuasive because the process can be practiced using a materially different apparatus and the product can be made by a different process. Each of the inventions are distinct and would be a serious search and examination burden if not restricted. 
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over Roland et al. (US 2015/0147545 A1) in view of Holman et al. (US 8,049,137 B2).
Regarding claim 8, Roland et al. discloses a method of shaping metallic ballistic armor plate (see at least Para. 0013), wherein inducing plastic deformation in the metallic ballistic armor plate component can be done by laser (Para. 0013) to harden the materials that makeup the metallic ballistic armor plate. Roland et al. further discloses identifying ballistic performance that can be achieved by coating the front (contact) surface of an armor substrate with an elastomeric material. The elastomeric layer faces toward the direction from which incoming projectiles or blast threats are expected to arrive (Fig. 1, Para. 0021).

Holman et al. discloses a method of work hardening a metallic workpiece using laser shock peening to alter the physical characteristics of the metallic material (see at least Col. 1, lines 32-44), teaching the steps of  identifying a compressive residual stress profile, by considering the magnitude and depth of the compressive residual stress of the region being treated and then controlling the amount of energy delivered to the irradiated area, and the dwell time of the laser beam (14, Fig. 1), see at least Col. 5, lines 29-42) and inducing plastic deformation in a metallic plate component by laser peening the metallic ballistic armor plate component in a treatment mode predetermined with reference to the identified compressive residual stress profile (Fig. 1).
Since Roland et al. discloses inducing plastic deformation in the metallic ballistic armor plate component can be done by laser during manufacturing and Holman et al. discloses laser peening (a well-known laser process having the advantage of improving the mechanical performance of components, such as resistance to crack initiation and growth with extended fatigue life and enhanced fatigue strength), it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the method of Roland et al. to use laser shock peening while considering the desired the mechanical performance of the metallic ballistic armor 


    PNG
    media_image1.png
    775
    641
    media_image1.png
    Greyscale

Regarding claim 9, Roland et al. modified discloses the method as defined in claim 8 above. The limitation wherein the identified compressive residual stress profile is selected from compressive residual stress profiles that are predetermined with reference to predetermined surface contours is done by mental/ hand wherein it would have been obvious to try before the effective filing date of the claimed invention to a person having ordinary skill in the art routine experimentation by controlling the 
Regarding claim 10, Roland et al. modified discloses the method as defined in claim 8 above. Holman et al. used to teach the laser peening process above in claim 8 show wherein the physical characteristics of the metallic material are considered (see at least Col. 1, lines 32-44) and the magnitude and depth of the compressive residual stress of the region being treated and then controlling the amount of energy delivered to the irradiated area, and the dwell time of the laser beam. Therefore it obvious that a compressive residual stress profile is identified by imparting controlled compressive residual stress profiles to metallic ballistic armor plate components to get a desired fatigue life and fatigue strength. The steps of measuring surface contours provided by the imparted compressive residual stress profiles, selecting a measured surface contour, and identifying the imparted compressive residual stress profile corresponding to the selected measured surface contour can be performed by the user based on observation during routine experimentation.
Regarding claim 11, Roland et al. modified discloses the method as defined in claim 8 above. Holman et al. used to teach the laser peening process above in claim 8 show wherein the identified compressive residual stress profile has a predetermined value of depth (see at least Col. 1, lines 32-44).
Regarding claim 12, Roland et al. modified discloses the method as defined in claim 8 above. Holman et al. used to teach the laser peening process above in claim 8 show wherein the treatment mode (when the laser is treating the workpiece as shown in .
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Roland et al. (US 2015/0147545 A1) in view of Holman et al. (US 8,049,137 B2) and in view of Furfari et al. (US 2015/0090771 A1).
Regarding claim 13, Roland et al. modified discloses the method as defined in claim 8 above. Roland et al. is silent on wherein the plastic deformation is induced in the metallic ballistic armor plate component at a weld in the metallic ballistic armor plate component. Furfari discloses a panel module (1, Fig. 3) having a stiffening member (2, Fig. 3) welded to the skin panel member (3, Fig. 3) and in Fig. 4, Furfari further show laser peening the panel module at a weld in the panel model (1), see at least Para. 0035 and 0036. Since welding of metallic sheets / panels was well known at the time of filing and Roland allows for laser treatment during the manufacturing process as discussed above in claim 8, it whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the method of Roland et al to perform laser peening at a weld as taught by Furfari for the purpose of correction or compensation of the distortions (Para. 0036 of Furfari). 

    PNG
    media_image2.png
    369
    618
    media_image2.png
    Greyscale

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Roland et al. (US 2015/0147545 A1) in view of Holman et al. (US 8,049,137 B2) and in view of Strauss (US 2015/0362293 A1).
Regarding claim 14, Roland et al. modified discloses the method as defined in claim 8 above. Roland et al. does not expressly disclose that the surface contour is non-planar.
Strauss discloses metallic ballistic armor (100, Fig. 1, layers can be made of metal, Para. 0078) wherein a portion of the body arm surface contour is non-planar (see Fig. 1 below).    Modifying the metallic ballistic armor of Roland et al. to non-planar is a change in shape or configuration, without any criticality in operation of the device, is nothing more than one of numerous shapes that one of ordinary skill in the art will find 
    PNG
    media_image3.png
    380
    623
    media_image3.png
    Greyscale

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES F SIMS III whose telephone number is (571)270-7496.  The examiner can normally be reached on 9:00 - 5:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on 571-272-4480.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JAMES F SIMS III/Examiner, Art Unit 3761                                                                                                                                                                                                        
/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761